NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                     AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: GLORIA DEAN WELLS,                          No. 17-60079

                   Debtor.                         BAP No. 16-1319

------------------------------
                                                   MEMORANDUM*
MICHAEL GRIFFITH,

                   Appellant,

  v.

GLORIA DEAN WELLS,

                   Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Lafferty, Spraker, and Taylor, Bankruptcy Judges, Presiding

                                 Submitted August 15, 2018**

Before:        FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

       Michael Griffith appeals pro se from the Bankruptcy Appellate Panel’s



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s order granting the debtor’s

motion to avoid Griffith’s judgment lien. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We review de

novo the bankruptcy court’s conclusions of law and for clear error its findings of

fact. Decker v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010).

We affirm.

      The bankruptcy court properly granted the debtor’s motion to avoid

Griffith’s judgment lien because the debtor satisfied the requirements of 11 U.S.C.

§ 522(f) and the bankruptcy court’s factual finding regarding the fair market value

of the debtor’s property was supported by evidence in the record. See Culver, LLC

v. Chiu (In re Chiu), 304 F.3d 905, 908 (9th Cir. 2002) (discussing conditions for

lien avoidance under § 522(f)); Arnold & Baker Farms v. United States (In re

Arnold & Baker Farms), 85 F.3d 1415, 1421 (9th Cir. 1996) (the value of land is a

finding of fact reviewed for clear error); see also United States v. Elliott, 322 F.3d

710, 715 (9th Cir. 2003) (“Where there are two permissible views of the evidence,

the factfinder’s choice between them cannot be clearly erroneous.” (citation and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                    17-60079
in the opening brief, or arguments and allegations raised for the first time on

appeal, including Griffith’s contentions regarding his right to due process that he

did not raise in the bankruptcy court. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      Griffith’s requests for judicial notice (Docket Entry Nos. 12 and 23) are

denied.

      AFFIRMED.




                                          3                                       17-60079